DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 03/26/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the replacement of a variable ‘i’ with a variable ‘j’, where ‘j’ is not present in the original disclosure, in the denominator of the equation in paragraphs [0119] and [0145]. The amendment to the specification is not entered.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 9 recites the limitations: “wherein the plurality of intersections being numbered from 1 to s, s being a total number of probes, in order in a direction away from the apex on the axis of rotational symmetry, a distance ni between an ith intersection (1 < i < s; s is a positive integer) and an (i + 1)th intersection satisfies expression:
            
                n
                i
                =
                 
                
                    
                        (
                        A
                        -
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        s
                                        -
                                        1
                                    
                                
                            
                        
                        )
                    
                    
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    s
                                    -
                                    1
                                
                            
                            
                                (
                                A
                                -
                                
                                    
                                        
                                            
                                                j
                                            
                                            
                                                s
                                                -
                                                1
                                            
                                        
                                    
                                
                                )
                            
                        
                    
                
                 
                x
                 
                (
                Z
                m
                a
                x
                -
                Z
                m
                i
                n
                )
            
        
where A is a constant greater than or equal to 1, Zmin is a distance from the apex to an intersection located closest to the apex among the plurality of intersections, and Zmax is a distance from the apex to an intersection located farthest from the apex among the plurality of intersections.
The variable j, which was added by amendment, is undefined, either in the claim or in the specification. There is no disclosure regarding what value the variable j is meant to represent nor any mention of the variable j outside of the most recent amendment to the specification and the claims. The variable j is not described or defined in the original disclosure. This subject matter is therefore considered to be impermissible new matter which was not described in such a way as to reasonably convey to one having skill in the art that the inventors had possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation “wherein the transducer is provided so that normals to reception surfaces of the transducers of the respective probes intersect at one point.” Claim 1, from which claim 4 depends, sets forth only a SINGLE transducer on one probe of a plurality of probes (there is no indication that any of the other probes have transducers, nor any indication that the plurality of probes comprise only a single type/structure of probe). It is unclear, then, with respect to claim 4, what “normals to reception surfaces of the transducers of the respective probes of the plurality of probes” refers to. There cannot be plural normal to plural reception surfaces of plural transducers when only one transducer has been claimed. It is unclear with what the single normal of the single reception surface of the single transducer would intersect with. For the purposes of further examination, this claim will be interpreted to mean that a normal line can be projected with respect to the reception surface of the plurality of probes, which may or may not comprise a transducer, and the normals intersect at one point. 
Claim 9 recites the limitation “wherein the plurality of intersections being numbered from 1 to s, s being a total number of probes, in order in a direction away from the apex on the axis of rotational symmetry, a distance ni between an ith intersection (1 < i < s; s is a positive integer) and an (i + 1)th intersection satisfies expression:
            
                n
                i
                =
                 
                
                    
                        (
                        A
                        -
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        s
                                        -
                                        1
                                    
                                
                            
                        
                        )
                    
                    
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    s
                                    -
                                    1
                                
                            
                            
                                (
                                A
                                -
                                
                                    
                                        
                                            
                                                j
                                            
                                            
                                                s
                                                -
                                                1
                                            
                                        
                                    
                                
                                )
                            
                        
                    
                
                 
                x
                 
                (
                Z
                m
                a
                x
                -
                Z
                m
                i
                n
                )
            
        
where A is a constant greater than or equal to 1, Zmin is a distance from the apex to an intersection located closest to the apex among the plurality of intersections, and Zmax is a 
The variable j is undefined, either in the claim or in the specification (it is noted that A is not defined beyond being “a constant greater than or equal to 1”). Since the variable j is not defined, it is not possible to determine what j is meant to represent and therefore it is not possible to reasonably determine the metes and bounds of the claim. For the purposes of further examination, the equation set forth in claim 9 will be considered to be an inherent feature of an array of transducers arranged as described in claim 7.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 contains only a limitation which does not appear to limit the parent claim in any way (“wherein a surface of the fixing portion has a curvature substantially the same as that of a surface of the outer surface” vs. “wherein the outer surface of the cup-shaped support member has a curvature substantially the same as that of the fixing portion” – while the phrasing is slightly different, there appears to be no difference in the scope of the claimed subject matter).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruger (US Patent No. US 6,216,025 B1, Apr. 10, 2001) (hereinafter “Kruger”).
Regarding claim 1: Kruger discloses a probe array comprising: a cup-shaped support member having a plurality of through holes (imaging bowl 14, figure 3 shows transducers 33 mounted in through holes of imaging bowl 14); and a plurality of probes (transducers 33), wherein a probe of the plurality of probes is provided in a through hole of the plurality of through holes (figure 3 shows transducers 33 mounted in through holes of imaging bowl 14), the probe including a transducer configured to be capable of performing conversion between an acoustic wave and an electrical signal (column 10, lines 44-50), wherein the probe include a fixing portion for fixing the probe to an outer surface of the cup-shaped support member (figure 3, cylindrical collar 40), the fixing portion having a curvature (cylindrical collar 40 is a cylinder, which means it has a curvature), wherein the outer surface of the cup-shaped support member has a curvature substantially the same as that of the fixing portion (figure 3 shows that the 
Regarding claim 2: Kruger discloses the probe array according to claim 1, wherein a surface of the fixing portion has a curvature substantially the same as that of a surface of the outer surface (figure 3 shows that the cylindrical collar 40 is tightly fitted through the holes in imaging bowl 14, which means that both the inner and outer surfaces of the bowl have a curvature [i.e. the inner and outer edges of the through hole] which is substantially the same as the cylindrical collar 40).
Regarding claim 3: Kruger discloses the probe array according to claim 1, wherein the transducer is provided so that a reception surface of the transducer is directed toward an inside of an inner surface of the support member (figure 3 and all associated description).
Regarding claim 4: Kruger discloses the probe array according to claim 1, wherein the transducer is provided so that normals to reception surfaces of the transducers of respective probes of the plurality of probes intersect at one point (column 6, lines 54-56 - center of curvature aligns with the center of the breast; column 9, lines 34-42 - center C).
Regarding claim 6: Kruger discloses the probe array according to claim 1, wherein the transducer is a piezoelectric transducer (column 10, lines 44-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of Barnes et al. (US PG Pub. No. US 2004/0236223 A1, Nov. 25, 2004) (hereinafter “Barnes”).
Regarding claim 5: Kruger teaches the probe array according to claim 1, but does not teach that the transducer is a capacitive transducer. 
Barnes, in the analogous art of ultrasound imaging, teaches an ultrasound probe which can have either piezoelectric transducers or CMUT (capacitive) transducers, which are both conventional in the art ([0002]) and which can be used interchangeably with a reasonable expectation of success ([0024]-[0026]). 
prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the probe of Kruger using capacitive (CMUT) transducers as taught by Barnes because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, Eve82 USPQ2d at 1395).
Claims 7-9, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger (US Patent No. US 6,216,025 B1, Apr. 10, 2001) (hereinafter “Kruger”) in view of Varray et al. (US PG Pub. No. US 2011/0051554 A1, Mar. 3, 2011) (hereinafter “Varray”).
Regarding claim 7: Kruger teaches a probe array comprising: a cup-shaped support member having a plurality of holes (imaging bowl 14, figure 3 shows transducers 33 mounted in through holes of imaging bowl 14); and a plurality of probes (transducers 33); wherein a probe of the plurality of probes provided in a hole of the plurality of holes (figure 3 shows transducers 33 mounted in through holes of imaging bowl 14), the probe including a transducer configured to be capable of conversion between an acoustic wave and an electrical signal (column 10, lines 44-50), wherein an axis of rotational symmetry of the cup- shaped support member and normals from points to the axis of rotational symmetry have a plurality of intersections, the points being where a curved surface including an inside surface of the cup-shaped support member intersects with respective center axes of the plurality of probes (column 9, lines 34-42). Kruger teaches that the transducers are uniformly distributed in a spiral pattern along the imaging bowl (column 9, line 34 to column 10, line 14). Kruger does not teach wherein, among the plurality of intersections, a distance between a first intersection and a second intersection next to the first intersection on an apex side of the cup-shaped support member is greater than a distance between the first intersection and a third intersection adjoining the first intersection on a side opposite from the apex side.

It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the array of Kruger by arranging the transducers along a power angle spiral (“where a distance between a first intersection and a second intersection next to the first intersection on an apex side of the cup-shaped support member is greater than a distance between the first intersection and a third intersection adjoining the first intersection on a side opposite from the apex side”) as taught by Varray in order to achieve the benefits of generating no symmetry, while also allowing a regular and homogeneous distribution of the transducers in view of the further teachings of Varray. 

Regarding claim 9: Claim 9, as interpreted above, is considered to set forth only an inherent description of an array of transducers arranged as described in claim 7 (see rejection under 35 U.S.C. §112(b)). Therefore, the combination of Kruger and Varray as applied to claim 7 (see above) is considered to teach this claim.
Regarding claim 11: Kruger and Varray teach the probe array according to claim 7, wherein the probe includes a piezoelectric transducer (Kruger - column 10, lines 44-45).
Regarding claim 20: Kruger and Varray teach the acoustic wave unit according to claim 7, wherein the probe is a cylindrical probe (Kruger – claim 3).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger and Varray as applied to claim 7 above, and further in view of Barnes et al. (US PG Pub. No. US 2004/0236223 A1, Nov. 25, 2004) (hereinafter “Barnes”).
Regarding claim 10: Kruger and Varray teach the probe array according to claim 1, but does not teach that the transducer is a capacitive transducer. 
Barnes, in the analogous art of ultrasound imaging, teaches an ultrasound probe which can have either piezoelectric transducers or CMUT (capacitive) transducers, which are both conventional in the art ([0002]) and which can be used interchangeably with a reasonable expectation of success ([0024]-[0026]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the probe of Kruger and Varray using capacitive (CMUT) transducers as taught by Barnes because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in KSR, 550 U.S. at 416, Eve82 USPQ2d at 1395).

Response to Arguments
Applicant’s arguments with respect to prior art rejections of claims 1-6 have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Rejections of claims 7, 8, 10, and 11 under 35 U.S.C. §112(b) are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to the rejection of claim 9 under 35 U.S.C. §112(b), filed 03/26/2021, have been fully considered but are not persuasive. 
Applicant argues that merely changing the summation to another letter for clarity is at least implicitly/inferentially supported by the originally filed disclosure. Applicant further asserts that this change remove the ambiguity noted by Examiner. 
Examiner respectfully disagrees. The variable ‘i’ is defined as referring to a particular intersection (the ith intersection is represented by ‘i’), which means that the expression in the numerator of the equation appearing in claim 9 [(A-(i/s-1))] is a value representing a function of the ith intersection (although it is unclear what this might be). However, since the variable j is entirely undefined, it is unclear what the expression in the denominator [(A-(j/s-1))] is meant to represent. It is not possible to ascertain what the meaning of each variable in this equation is intended to be, nor what the result of the equation would represent when an undefined variable is used. The rejection has been updated to reflect the claim amendment, and is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793